COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                             NO. 02-10-00144-CV

SONDRA LIGHT                                                       APPELLANT

                                       V.

BANK OF AMERICA, AS                                                APPELLEES
SUCCESSOR IN INTEREST OF LA
SALLE BANK F/K/A STANDARD
FEDERAL BANK AND ABN AMRO
MORTGAGE GROUP, INC.

                                   ------------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On June 29, 2010, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk=s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless


      1
      See Tex. R. App. P. 47.4.
appellant, within fifteen days, made arrangements to pay for the clerk=s record

and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk=s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM


PANEL: MEIER, J.; LIVINGSTON, C.J., and DAUPHINOT, J.

DELIVERED: August 5, 2010




                                     2